Appellant was tried upon an indictment which charged him with the offense of *Page 302 
rape. The trial below resulted in his conviction of assault, a misdemeanor, and his punishment was fixed by the jury who assessed a fine against him of $250, to which the court added six months hard labor for the county. Failing to pay, or confess judgment for the fine and cost, the court as the law requires, sentenced him to perform hard labor for the county for the term of 90 days to pay the fine, and 87 days to pay the cost, as the Statute provides, Code 1940, Tit. 15, § 342. From the judgment of conviction pronounced and entered this appeal was taken.
Several exceptions were reserved to the rulings of the court on the trial.
Upon examination of each of the rulings of the court to which exceptions were reserved, we are of the opinion no reversible error appears in any of them. The propositions of law involved are elementary and a detailed discussion of these simple questions is not deemed necessary.
The oral charge of the court was in every way fair and explicit. It, and the charges given at request of defendant fairly and substantially covered such of the refused charges as properly stated the law. The motion for a new trial was overruled and denied without error.
No error appearing on the trial of this case, and no error apparent on the record, we perforce must, and do hold, that the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.
CARR, J., not sitting.